AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Bank of America, N.A.
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-00393-APG-NJK
Auburn and Bradford at Providence
Homeowners' Association, et al.

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is entered in favor of SFR Investments Pool 1, LLC and against Donald A. Novick and Laurene
Novick as follows:

It is hereby declared that the homeowners association’s non-judicial foreclosure sale conducted on
January 25, 2013 extinguished any interest Donald A. Novick and Laurene Novick had in the
property located at 6616 MacDoogle Street in Las Vegas, Nevada.




         2/20/20
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
